Exhibit 99.1 NV5 ANNOUNCES RECORD THIRD QUARTER AND YEAR-TO-DATE 2 - Third Quarter 2015 Gross Revenues Increased 55 % to $ 48.7 Million from $ 31.4 Million - - Third Quarter 2015 Net Income Increased 74% to $3.0 Million from $ 1.7 Million - - Third Quarter 2015 Diluted EPS increased 23 % to $ over 7.9 million shares compared to $ over million shares in the third quarter of 2014 - - Third Quarter 2015 EBITDA Diluted EPS increased 25 % to $ 0.75 - - Raises Full-Year 2015 Gross Revenue s Guidance up to $ 162 Million and Diluted EPS Guidance up to $ - Hollywood, FL – November 12, 2015 – NV5 Holdings, Inc. (Nasdaq: NVEE) (“NV5” or the “Company”) , a provider of professional and technical engineering and consulting solutions, today reported financial results for the third quarter ended September 30, 2015. Third Quarter 201 5 Financial Highlights ● Gross revenues for the quarter increased 55% year-over-year to $48.7 million ● EBITDA for the quarter was $6.0 million or 15.6% of net revenues up from $3.4 million or 13.9% of net revenues for the third quarter of 2014 ● Net income for the quarter increased 74% to $3.0 million from $1.7 million for the third quarter of 2014 ● Diluted EPS for the quarter increased 23% to $0.38 over 7.9 million shares compared to $0.31 over 5.6 million shares in the third quarter of 2014 ● EBITDA diluted EPS for the quarter increased 25% to $0.75 compared to $0.60 in the third quarter of 2014 ● Backlog of $151.0 million as of September 30, 2015 compared to $116.8 million as of June 30, 2015 and $82.1 million as of December 31, 2014 “We had a great third quarter lead by our management team and the technical experts in our service verticals. Through our operating strategy and vision for organic and strategic growth, we are always looking for new opportunities to provide the best quality of service to our existing clients, and to bring in new clients and win new projects based on that reputation. The fact that NV5 has consistently increased earnings per share for our investors over a larger number of shares cannot be overemphasized,” said Dickerson Wright, PE, Chairman and CEO of NV5. Gross revenues for the third quarter of 2015 were $48.7 million, a 55% increase from the third quarter of 2014. Net revenues for the third quarter of 2015 were $38.4 million, an increase of 59% from the third quarter of 2014. The increases in gross and net revenues were due primarily to organic growth from our existing platform as well as the contributions from the Company's acquisitions in 2014 and 2015. Net income for the third quarter of 2015 was $3.0 million, or $0.38 per diluted share, up from net income of $1.7 million, or $0.31 per diluted share in the third quarter of 2014. Diluted earnings per share reflect weighted-average shares outstanding of 7,943,131 for the third quarter of 2015, compared to weighted-average shares outstanding of 5,624,702 for the third quarter of 2014. Included in the weighted-average shares outstanding for the third quarter of 2015, is the addition of 1,644,500 shares issued from our secondary offering on May 28, 2015. EBITDA for the third quarter of 2015 was $6.0 million or 15.6% of net revenues, an increase of 78% up from $3.4 million or 13.9% of net revenues for the third quarter of last year. EBITDA on per share basis was $0.75 per diluted share for the third quarter of 2015 compared to $0.60 per diluted share for the third quarter of 2014. Nine Months Ended September 2015 Financial Highlights ● Gross revenues increased 41% to $112.3 million, compared with $79.6 million in the first nine months of 2014 ● Organic growth for the first nine months of 2015 was 11% ● EBITDA was $11.9 million or 13.4% of net revenues up from $7.2 million or 11.8% of net revenues in the first nine months of 2014 ● Net income increased 67% to $5.8 million from $3.5 million in the first nine months of 2014 ● Diluted EPS for the first nine months of 2015 increased 33% to $0.84 compared to $0.63 for the first nine months of 2014 ● EBITDA diluted EPS for the first nine months of 2015 increased 32% to $1.72 compared to $1.30 for the first nine months of 2014 Gross revenues for the nine months ended September 30, 2015 increased 41% to $112.3 million, compared with $79.6 million reported for the nine months ended September 30, 2014. Net revenues for the nine months ended September 30, 2015 were $88.9 million, an increase of 46% for the nine months ended September 30, 2014. Our organic growth for the nine months ended September 30, 2015 was 11%. The increases in gross and net revenues were due primarily to organic growth from our existing platform as well as the contributions from the Company's acquisitions in 2014 and 2015. Net income for the nine months ended September 30, 2015 was $5.8 million, or $0.84 per diluted share, up from net income of $3.5 million, or $0.63 per diluted share for the nine months ended September 30, 2014. Diluted earnings per share reflect weighted-average shares outstanding of 6,945,274 for the nine months ended September 30, 2015, compared to weighted-average shares outstanding of 5,543,599 for the nine months ended September 30, 2014. Included in the weighted-average shares outstanding for the nine months ended September 30, 2015, is the addition of 1,644,500 shares issued from our secondary offering on May 28, 2015. EBITDA for the nine months ended September 30, 2015 was $11.9 million or 13.4% of net revenues, up from $7.2 million or 11.8% of net revenues for the nine months ended September 30, 2014. EBITDA on per share basis was $1.72 per diluted share for the nine months ended September 30, 2015 compared to $1.30 per diluted share for the nine months ended September 30, 2014. At September 30, 2015, cash and cash equivalents were $20.4 million compared to $6.9 million as of December 31, 2014. At September 30, 2015, the Company reported backlog of $151.0 million, an increase of 29% from $116.8 million as of June 30, 2015 and 84% from $82.1 million as of December 31, 2014. 2015 Outlook The Company is raising its guidance for full-year 2015 gross revenues and diluted earnings per share. The Company expects full-year 2015 gross revenues, including the impact of acquisitions closed through October 31, 2015, to range from $155 million to $162 million, which represents an increase to 50% from 2014 gross revenues of $108.4 million. The Company further expects that full-year 2015 diluted earnings per share will range from $1.09 per share to $1.19 per share, representing an increase to 37% over diluted earnings per share of $0.87 for the full-year 2014. Included in the guidance for diluted earnings per share, is the impact by the addition of 1,644,500 shares issued from our secondary offering on May 28, 2015. Furthermore, this guidance for gross revenues and diluted earnings per share excludes anticipated acquisitions for the remainder of 2015. Use of Non-GAAP Financial Measures Earnings before interest, taxes, depreciation and amortization (“EBITDA”) is not a measure of financial performance under U.S. generally accepted accounting principles (“GAAP”). Management believes EBITDA, in addition to operating profit, net income and other GAAP measures, is a useful indicator of NV5’s financial and operating performance and its ability to generate cash flows from operations that are available for taxes, capital expenditures and debt service. A reconciliation of net income as reported in accordance with GAAP to EBITDA is provided at the end of this news release. EBITDA per diluted share data contained in this news release reflects adjustments to reported diluted earnings per share data to eliminate interest, income tax, depreciation and amortization expense. A reconciliation of diluted earnings per share as reported in accordance with GAAP to EBITDA per diluted share is provided at the end of this news release. G ross Revenues include sub-consultant costs and other direct costs which are generally pass-through costs and, therefore, the Company believes that Net Revenues, which is a non-GAAP financial measure commonly used in our industry, provides a meaningful perspective on its business results. A reconciliation of gross revenues as reported in accordance with GAAP to net revenues is provided at the end of this news release. NV5’s definition of Net Revenues and EBITDA may differ from other companies reporting similarly named measures.These measures should be considered in addition to, and not as a substitute for, or superior to, other measures of financial performance prepared in accordance with GAAP, such as contract revenues and net income. Conference Call NV5 will host a conference call to discuss its third quarter 2015 financial results at 4:30 p.m. (Eastern Time) on November 12, 2015. Date: Thursday, November 12, 2015 Time: 4:30 p.m. Eastern time Toll-free dial-in number:+ 1 877-311-4180 International dial-in number:+ 1 616-548-5594 Conference ID: 61188574 Webcast:http://ir.nv5.com Please dial-in at least 5-10 minutes prior to the start time in order for the operator to log your name and connect you to the conference. A replay of the conference call will be available approximately one hour following the conclusion of the call through November 19, 2015. To access the replay via telephone, please dial: Toll-free replay number:+1 855-859-2056 International replay number:+1 404-537-3406 Replay PIN number: 61188574 The conference call will also be webcast live and available for replay via the investors section of the NV5 website, www.NV5.com . About NV5 NV5 Holdings, Inc. (NASDAQ: NVEE) is a provider of professional and technical engineering and consulting solutions to public and private sector clients in the infrastructure, energy, construction, real estate and environmental markets. NV5 primarily focuses on five business verticals: construction quality assurance, infrastructure, engineering and support services, energy, program management, and environmental solutions. The Company operates 42 offices in Arizona, California, Colorado, Connecticut, Florida, Massachusetts, Maryland, New Jersey, New Mexico, New York, Ohio, Pennsylvania, Utah, Washington and Wyoming, and is headquartered in Hollywood, Florida. For additional information, please visit the Company's website at www.NV5.com . Also visit the Company on Twitter , LinkedIn , Facebook , and Vimeo . Forward-Looking Statements All statements other than statements of historical fact contained in this news release and on the conference call constitute "forward-looking statements" within the meaning of the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. The Company cautions that these statements are qualified by important factors that could cause actual results to differ materially from those reflected by the forward-looking statements contained in this news release and on the conference call. Such factors include: (a) changes in demand from the local and state government and private clients that we serve; (b) general economic conditions, nationally and globally, and their effect on the market for our services; (c) competitive pressures and trends in our industry and our ability to successfully compete with our competitors; (d) changes in laws, regulations, or policies; and (e) the "Risk Factors" set forth in the Company's most recent SEC filings. All forward-looking statements are based on information available to the Company on the date hereof, and the Company assumes no obligation to update such statements, except as required by law. Contact NV5 Holdings, Inc. Lauren Wright, Ph.D. Director of Investor Relations Tel: +1-408-392-7233 Email: ir@nv5.com NV5 HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, 2015 December 31, 2014 Assets (Unaudited) Current assets: Cash and cash equivalents $ 20,445 $ 6,872 Accounts receivable, net of allowance for doubtful accounts of $1,824 and $845 as of September 30, 2015 and December 31, 2014, respectively 52,924 27,015 Prepaid expenses and other current assets 1,300 1,224 Deferred income tax assets 358 Total current assets 76,024 35,469 Property and equipment, net 3,080 1,625 Intangible assets, net 13,114 5,221 Goodwill 22,083 11,142 Other assets 881 810 Deferred income tax assets - 1,123 Total Assets $ 115,182 $ 55,390 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 8,471 $ 5,335 Accrued liabilities 10,445 4,763 Income taxes payable 1,157 Billings in excess of costs and estimated earnings on uncompleted contracts 57 277 Client deposits 107 121 Current portion of contingent consideration 567 618 Current portion of stock repurchase obligation - 372 Current portion of notes payable 7,135 2,878 Total current liabilities 27,370 15,521 Contingent consideration, less current portion 1,119 323 Stock repurchase obligation, less current portion - 563 Notes payable, less current portion 6,592 3,378 Deferred income tax liabilities 2,477 - Total liabilities 37,558 19,785 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value; 5,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.01 par value; 45,000,000 shares authorized, 8,123,432 and 5,754,959 shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively 81 58 Additional paid-in capital 61,793 25,617 Retained earnings 15,750 9,930 Total stockholders’ equity 77,624 35,605 Total liabilities and stockholders’ equity $ 114,715 $ 55,390 NV5 HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except share data) ( Unaudited ) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Gross revenues $ 48,701 $ 31,420 $ 112,335 $ 79,642 Direct costs: Salaries and wages 16,856 11,458 39,122 26,970 Sub-consultant services 6,859 4,128 15,306 11,138 Other direct costs 3,455 3,116 8,120 7,517 Total direct costs 27,170 18,702 62,548 45,625 Gross Profit 21,531 12,718 49,787 34,017 Operating Expenses: Salaries and wages, payroll taxes and benefits 10,549 6,349 25,258 17,672 General and administrative 3,422 2,283 9,162 6,761 Facilities and facilities related 1,565 715 3,429 2,394 Depreciation and amortization 1,048 532 2,446 1,442 Total operating expenses 16,584 9,879 40,295 28,269 Income from operations 4,947 2,839 9,492 5,748 Other expense: Interest expense ) Total other expense ) Income before income tax expense 4,869 2,749 9,312 5,529 Income tax expense ) Net income and comprehensive income $ 3,002 $ 1,723 $ 5,820 $ 3,485 Earnings per share: Basic $ 0.40 $ 0.34 $ 0.90 0.69 Diluted $ 0.38 $ 0.31 $ 0.84 0.63 Weighted average common shares outstanding: Basic 5,129,161 5,086,711 Diluted 5,624,702 5,543,599 NV5 HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS ( Unaudited ) (in thousands) Nine Months Ended September 30, 2015 September 30, 2014 Cash Flows From Operating Activities: Net income $ 5,820 $ 3,485 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 2,446 1,442 Provision for doubtful accounts 263 153 Stock compensation 1,229 534 Change in fair value of contingent consideration 72 40 Loss on disposal of leasehold improvements - 61 Excess tax benefit from stock based compensation ) - Deferred income taxes 383 165 Changes in operating assets and liabilities, net of impact of acquisitions: Accounts receivable ) ) Prepaid expenses and other assets 427 ) Accounts payable ) 1,244 Accrued liabilities 1,933 2,349 Income taxes payable 967 ) Billings in excess of costs and estimated earnings on uncompleted contracts ) ) Client deposits ) ) Net cash used in operating activities ) ) Cash Flows From Investing Activities: Cash paid for acquisitions, net of cash acquired ) ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) Initial public offering costs - Proceeds from secondary offering 32,068 - Payments of secondary offering costs ) - Payments on note payable ) ) Payments of contingent consideration ) ) Excess tax benefit from stock based compensation 1,536 - Payments of debt issuance costs - ) Proceeds from exercise of warrants 3,186 4 Payment of warrants exercise costs ) - Payments on stock repurchase obligation ) ) Net cash provided by (used in) financing activities 24,796 ) Net increase (decrease) in Cash and Cash Equivalents 13,573 ) Cash and cash equivalents – beginning of period 6,872 13,868 Cash and cash equivalents – end of period $ 20,445 $ 5,715 NV5 HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS ( Unaudited ) (in thousands) Nine Months Ended September 30, 2015 September 30, 2014 Supplemental disclosures of cash flow information: Cash paid for interest $ 164 $ 161 Cash paid for income taxes $ 2,114 $ 1,867 Non-cash investing and financing activities: Contingent consideration (earn-out) $ 1,307 $ 286 Notes and stock payable for acquisitions $ 9,250 $ 3,710 Stock issuance for acquisitions $ 900 $ 865 Payment of contingent consideration with common stock $ 100 $ 100 Landlord-funded leasehold improvements $ - $ 137 NV5 HOLDINGS, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP NET INCOME TO EBITDA ( Unaudited ) (in thousands) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Net Income and comprehensive income $ 3,002 $ 1,723 $ 5,820 $ 3,485 Add: Interest expense 78 90 180 219 Income tax expense 1,867 1,026 3,492 2,044 Depreciation and Amortization 1,048 532 2,446 1,442 EBITDA $ 5,995 $ 3,371 $ 11,938 $ 7,190 NV5 HOLDINGS, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP NET INCOME EPS TO EBITDA EPS ( Unaudited ) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Net Income - per diluted share $ 0.38 $ 0.31 $ 0.84 $ 0.63 Per diluted share adjustments: Add: Interest expense 0.01 0.02 0.03 0.04 Income tax expense 0.24 0.18 0.50 0.37 Depreciation and Amortization 0.13 0.09 0.35 0.26 EBITDA per diluted share $ 0.75 $ 0.60 $ 1.72 $ 1.30 NV5 HOLDINGS, INC. AND SUBSIDIARIES RECONCILIATION OF GROSS REVENUES TO NET REVENUES ( Unaudited ) (in thousands) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Gross revenues $ 48,701 $ 31,420 $ 112,335 $ 79,642 Less: Sub-consultant services 6,859 4,128 15,306 11,138 Other direct costs 3,455 3,116 8,120 7,517 Net revenues $ 38,387 $ 24,176 $ 88,909 $ 60,987
